Citation Nr: 0936693	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-13 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of the recovery of the overpayment of 
death pension benefits in the amount of $25,516.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to 
February 1946.  The appellant seeks waiver of the recovery of 
the overpayment of death pension benefits awarded based upon 
the Veteran's service and her limited income.

This matter comes before the Board of Veterans' Appeals 
(Board) from decision of the Committee on Waivers and 
Compromises (Committee) at a Department of Veteran's Affairs 
(VA) Regional Office (RO) that denied the appellant's claim 
for waiver of recovery of the overpayment.


FINDINGS OF FACT

1.  Effective from September 1, 2003, the appellant was paid 
VA death pension benefits.  Notice of her entitlement was 
accompanied by information that set forth factors affecting 
the right to payment.

2.  In January 2008, the RO reduced pension payments 
effective February 1, 2004, resulting in an overpayment of 
$25,516.00.

3.  There was no fraud, misrepresentation, or bad faith on 
the part of the appellant in the creation of the debt.   

4.  The overpayment resulted solely from the actions of the 
appellant; there was no fault on the part of VA.

5.  Waiver of the assessed overpayment would not unjustly 
enrich the appellant.

6.  The appellant's assets and income, with consideration of 
the cost of life's basic necessities, are insufficient to 
permit repayment of the amount of the indebtedness of 
$25,516.00 without resulting in excessive financial 
difficulty, and collection of the indebtedness would defeat 
the purposes of the award of VA benefits, or otherwise be 
inequitable.

7.  Recovery of the assessed overpayment would deprive the 
appellant of the ability to provide for basic necessities.


CONCLUSION OF LAW

The recovery of the death pension indebtedness in the amount 
of $25,516.00  is against equity and good conscience and, 
therefore, recovery is waived.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 1.963(a), 1.965(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the appellant was awarded death 
pension benefits, effective September 1, 2003.  Notice of her 
entitlement was accompanied by information which set forth 
factors affecting the right to payment.  She was specifically 
notified that she had been awarded death pension benefits 
because she had no income.  Her Social Security disability 
benefits did not count as income, for the purpose of 
establishing entitlement to VA death pension benefits.  

An October 2006 income verification match revealed that the 
appellant had earned unreported income in 2004 and 2005.  A 
December 2007 eligibility verification report showed that the 
appellant earned $169.00 per month in Social Security income, 
$12,412.85 in wages in 2004, and $14,062.00 in wages in 2005.  
Eligibility verification reports for the years 2007 - 2009 
showed that she received $169.00 per month in Social Security 
income, and that she did not know how much wages were earned 
in 2007.

In January 2008, the RO reduced pension payments effective 
February 1, 2004, resulting in an overpayment of $25,516.00.

The validity of the death pension indebtedness in not in 
dispute.  Carlson v. Derwinski, 2 Vet. App. 144 (1992).  
Accordingly, the Board will address only whether a waiver 
recovery of the death pension indebtedness is appropriate in 
this case.

The appellant requested a waiver of recovery of death pension 
indebtedness within 180 days of receiving notification of the 
intended collection of the indebtedness.  As she filed a 
timely application for waiver of this overpayment, she meets 
the basic eligibility requirements for a waiver of recovery 
of her VA indebtedness.  The Board thus turns to the merits 
of the appellant's claim. 38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. § 1.963(b)(2) (2008).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963(a), 1.965 (2008).  The phrase equity and good 
conscience means the arrival at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to the following elements (which 
are not intended to be all-inclusive):  (1) fault of the 
debtor, (2) balancing of faults between the debtor and VA, 
(3) undue hardship of collection on the debtor, (4) defeat of 
the purpose of an existing benefit to the appellant, (5) 
unjust enrichment of the appellant, and (6) whether the 
appellant changed positions to his or her detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965(a) (2008).

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a) (2008); Ridings v. Brown, 6 Vet. App. 544 
(1994).

The record reflects that although the appellant was awarded 
death pension benefits on the basis of her income of $0.00, 
the appellant sought employment as a means of extricating 
herself from debt.  The Board finds no evidence that the 
appellant intended to deceive VA or seek unfair advantage, or 
evidence of fraud, misrepresentation, or bad faith on the 
part of the appellant in the creation of this indebtedness.  
There are therefore no mandatory bars to waiver in this case.

The question before the Board then is whether recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2008); Ridings v. Brown, 6 Vet. App. 544 
(1994).  In determining whether the recovery of the 
overpayment would be against equity and good conscience, the 
first consideration is whether the appellant was at fault in 
the creation of the indebtedness.  In this case, the Board 
finds that the appellant was solely at fault in the creation 
of the indebtedness.  The debt was created when the appellant 
earned wages and did not report that income to VA.  VA's 
actions in no way may be construed as contributing to the 
indebtedness.  The appellant's sole fault in the creation of 
the indebtedness weighs against a finding that recovery of 
the overpayment would be against equity and good conscience.

However, the Board finds that collection of the debt would 
cause the appellant undue financial hardship.  In a May 2009 
report of financial status, the appellant indicated that her 
sole monthly income consisted of $373.00 from the Social 
Security Administration for retirement benefits, and $321.00 
from the Social Security Administration for disability 
benefits, for a total of $694.00 per month.  Her monthly 
expenses included rent costing $425.00 per month, utilities 
costing $156.63 per month, life insurance costing $39.60 per 
month, taxes costing $126.12 per month, lawn services costing 
$40.00 per month, and telephone costing $70.00 per month.  
She paid for food with food stamps; however, food stamps did 
not allow her to purchase paper goods.  She estimated the 
monthly cost of paper goods to be $35.00 month, with her 
total monthly expenses reaching $935.00 per month, $241.00 in 
excess of her monthly income.  The Board notes that although 
the appellant was earning wages at the time the overpayment 
was created, at the time the appellant submitted her 
financial status in May 2009, she was unable to work as a 
result of a serious motor vehicle accident; she did not 
anticipate again being able to work as a result of the 
accident and her advanced age.  In addition, the appellant 
testified that even with the income she had been earning 
before she was unable to work, it would have caused her undue 
financial hardship to repay the indebtedness.

It is clear that the appellant's income is used only for 
provision of the basic necessities of life.  As the 
appellant's expenditures qualify as basic necessities and she 
does not have assets which would permit repayment of the debt 
without financial hardship, the Board finds that requiring 
repayment in monthly installments would deprive the appellant 
of basic necessities of life and would defeat the purpose for 
which the death pension benefits were intended.  Therefore, 
the Board finds that the collection of the debt would cause 
her undue financial hardship.  Because collection of the debt 
would cause the appellant undue financial hardship, the Board 
finds that recovery of the overpayment would be against 
equity and good conscience.

The Board additionally finds that failure to make restitution 
would not unfairly enrich the appellant.  VA provided the 
death pension benefits to assist the appellant in acquiring 
the basic necessities of life.  The appellant sought 
employment only as a means of extricating herself from debt.  
She was not unjustly enriched as a result of earning the 
death pension benefits while making attempts to extricate 
herself from debt.  When all the factors are considered as 
set forth in the above analysis, the weight of the evidence 
demonstrates that recovery of the debt would be against 
equity and good conscience.  If the debt were to be 
collected, the appellant would be completely deprived of the 
basic necessities of life.  In sum, recovery of the debt in 
the calculated amount of $25,516.00 would be against equity 
and good conscience. 

With respect to VA's duties to notify and assist the 
appellant with this claim, the provisions which set forth 
notice and assistance requirements on the part of VA in the 
adjudication of certain claims, are not applicable to 
requests for waiver of recovery of overpayments.  Lueras v. 
Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 
Vet. App. 132 (2002); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

ORDER

Waiver of the recovery of loan guaranty indebtedness in the 
amount of $25,516.00 is granted.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


